Citation Nr: 0424377	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.

Entitlement to an effective date earlier than December 7, 
1998, for the award of service connection for tinnitus.

Entitlement to an effective date earlier than December 7, 
1999, for the award of service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

The issues of entitlement to a disability rating in excess of 
20 percent for bilateral hearing loss and entitlement to an 
effective date earlier than December 7, 1999, for the award 
of service connection for bilateral hearing loss are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is in receipt of the highest schedular 
disability rating provided for tinnitus.

2.  The veteran's initial claim for entitlement to service 
connection for tinnitus was received by the VA on December 7, 
1999.





CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for tinnitus is 
precluded by law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Code 6260 (2003).

2.  An effective date earlier than December 7, 1998, for the 
award of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Court's recent decision in Pelegrini II v. Principi, 18 
Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, the veteran has not received particular 
notification as to the VA's responsibilities vs. his 
responsibilities in the development of his claims for 
increased ratings or earlier effective dates.  The record 
does include several letters providing notification as to the 
VA's responsibilities vs. his responsibilities in the 
development of other, unrelated claims for service 
connection.  No written VCAA notification tailored to claims 
for increased ratings or earlier effective dates appears to 
have been provided, however.  

During the March 2004 hearing on appeal, this procedural 
defect in the file was discussed.  The presiding Veterans Law 
Judge advised the veteran and his representative of the 
absence of a notification tailored to the requirements of the 
VCAA and also advised them that a remand to cure the 
procedural defect and provide such formal notice would be 
required unless the veteran were to render an informed waiver 
of his right to such notice.  Specifically, the hearing 
transcript reflects that the judge advised the representative 
to explain to the veteran what VCAA notification and waiver 
thereof involves.  He further advised, "if that's what you 
decide to do, we'll have the file here, and we can associate 
the waiver with it.  But I'll leave it to you to explain to 
him what his options are." 

Three days after the hearing was held, the following 
statement was received by the RO:  "I hereby waive my right 
of VCAA notice letter required to inform me of evidence 
required to substantiate my claim and asking for all evidence 
pertaining to my claim prior to the rating action that 
decided my claim."  This statement is signed by the 
veteran's representative on behalf of the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) has approved of informed claimants waiving their 
right to VCAA notification under certain circumstances.  In 
Janssen v. Principi, 15 Vet. App. 370, 374 (2001), the Court 
held that a represented claimant may waive Court 
consideration on appeal of VCAA protections if that is his or 
her clearly stated, informed, and voluntary desire.  Also see 
McCutcheon v. Principi, 17 Vet. App. 559, 560 (2004).  In 
this case the veteran is not before the Court, but before the 
Board.  Nevertheless, the record reflects that he was 
informed of the procedural defect involved during a Board 
hearing, that his representative was instructed to discuss 
the ramifications of waiving his right to VCAA notice vs. not 
waiving his right to VCAA notice.  Presumably such a 
conversation took place and resulted in the submission of a 
waiver three days after the hearing.  

In accepting the veteran's waiver of VCAA notification, the 
Board is aware of the gravity of the decision.  However, in 
reaching this decision it is important to note that the 
veteran is represented by an accredited veteran's service 
organization, that he has received multiple VCAA notice 
letters in the context of other claims, that the waiver and 
the VCAA were discussed during the hearing on appeal, and 
that his representative has executed a clearly-stated, 
informed, and voluntary waiver on his behalf.  Further, we 
observe that the veteran was provided with an explanation as 
to the reason for the denial of his claims and the governing 
laws and regulations in the June 2000 Statement of the Case.

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that treatment records identified by the 
veteran have been obtained in support of his claims, and that 
he has been provided with VA medical examinations pertaining 
to his tinnitus.  The veteran's representative has submitted 
additional argument, but neither the representative nor the 
veteran have identified any additional evidence to be 
obtained prior to a decision on the veteran's tinnitus 
claims.  

Thus, the Board finds that the veteran has submitted a valid 
waiver of his right to VCAA notification and that the VA has 
satisfied its duty to assist him in the evidentiary 
development of his claims.  
Additionally, in the alternative, the Board holds that 
further notification or development under the guidelines of 
the VCAA is not warranted and would serve no useful purpose.  
The resolution of these two claims involve solely the 
application of law to facts which are not in dispute.  As is 
explained fully below, the veteran's claim for an increased 
disability rating for tinnitus is governed by the law in that 
the assignment of a disability rating in excess of 10 percent 
for tinnitus is precluded by operation of law, regardless of 
the severity of the disability.  Similarly, the veteran's 
claim for an earlier effective date for the award of service 
connection for tinnitus is governed by the operation of law.  
As explained fully below, this appeal involves a purely legal 
question rather than a factual one, the only factual matter 
being the date that the claim was received.  In this case, 
that factual matter is not in dispute and there is thus no 
additional evidentiary development which could be 
accomplished here.  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not apply.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  The VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."

Under the circumstances of this case, a remand of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal at this point is not 
prejudicial to the veteran.  


Entitlement to a disability rating in excess of 10 percent 
for tinnitus.

The veteran contends that his tinnitus is more disabling than 
is reflected by the currently-assigned 10 percent disability 
rating.  He states that the tinnitus is more noticeable in 
the evening and sometimes it is so annoying that it prevents 
him from sleeping.  He also states that medication he takes 
for other disability causes the tinnitus to worsen.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Under governing regulation, recurrent tinnitus will be 
assigned a 10 percent disability rating.  Ten percent is the 
highest assignable disability rating provided by law for 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
veteran is currently receiving compensation at this level.  

In a precedent opinion, VAOPGCPREC 2-03, 69 Fed. Reg. 25178 
(2004), the VA General Counsel held that Diagnostic Code 6260 
as in effect prior to June 10, 1999, and as amended as of 
that date, authorized a single 10-percent disability rating 
for tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 38 
C.F.R. § 14.507(b) (General Counsel precedent opinions are 
binding on VA officials and employees).  Effective June 13, 
2003, VA amended Diagnostic Code 6260 by adding a note that 
provides that a claimant is only entitled to "a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  Thus, 
under the General Counsel's interpretation of this 
regulation, which is binding upon the Board, a schedular 
disability rating higher than 10 percent for tinnitus is 
precluded.  

The law provides extraschedular compensation in cases which 
present an exceptional or unusual disability picture with 
such factors as marked interference with employment or 
frequent periods of hospitalization to the extent that the 
regular schedular standards would not adequately compensate 
the veteran.  38 C.F.R. § 3.321.  This is an extraordinary 
remedy, to be applied in the most exceptional cases.  

It does not appear that the veteran is claiming that tinnitus 
interferes with his job; rather he states that tinnitus is a 
great annoyance and sometimes interferes with his sleep.  He 
has not indicated, however, that his earning capacity is 
diminished in any way due to tinnitus.  He does not contend, 
and there is no evidence tending to show that he requires 
hospitalization due to tinnitus, either.  We note in the June 
2000 Statement of the Case the RO declined to consider an 
extraschedular claim under 38 C.F.R. § 3.321 in the absence 
of unusual or exceptional factors relating to tinnitus.  The 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321 when there is no evidence of an exceptional 
disability picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995) (citing Fisher v. Principi, 4 Vet. App. 57 (1993).  

The Board can only conclude that the because the veteran is 
already receiving the highest schedular disability rating for 
tinnitus and has not presented a claim for entitlement to 
greater compensation on an extra-schedular basis (nor can 
such a claim be reasonably, or liberally, inferred from the 
veteran's contentions or the evidence of record), a 
disability rating in excess of 10 percent for tinnitus must 
be denied.  In cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Entitlement to an effective date earlier than December 7, 
1998, 
for the award of service connection for tinnitus.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; see Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  If a claim for 
entitlement to service connection is received within one year 
after separation from service, the effective date for the 
grant of service connection will be the day following 
separation from service.  Otherwise, the effective date for 
the grant of service connection will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The evidence of record shows that the veteran filed a claim 
for entitlement to service connection for in February 1956 
residuals of injury to his ears and a claim for eligibility 
for outpatient medical treatment for in March 1957.  Both 
claims were denied and he did not appeal either denial.  Both 
denials thus became final one year after he was notified of 
the decisions.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The veteran did not correspond with or contact the VA again 
until he filed a claim for service connection for partial 
loss of hearing on December 7, 1999.  In a May 2000 rating 
decision, the RO granted service connection for hearing loss 
and tinnitus.  An effective date of December 7, 1998, was 
assigned for the grant of service connection for tinnitus 
based upon a liberal application of 38 C.F.R. § 3.114(a)(3).  

The veteran does not dispute the date he filed his claim, 
rather he argues that he has suffered from tinnitus since 
service and that he should be compensated back to the initial 
onset of the disability.  

The Board is constrained to apply the law as Congress has 
written it and likewise to apply the VA regulations as they 
stand because the regulations represent the interpretation of 
Congress's intention made by the VA, after public notice and 
comment.  38 U.S.C.A. §§ 1155, 7104.  In this case, our 
review of the facts leaves no room for flexibility in the 
assignment of the effective date for the grants of service 
connection.  Because the veteran filed his initial claim for 
VA benefits more than one year subsequent to his discharge 
from active duty, the law requires that the effective date 
for the grant of service connection will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Although entitlement to service connection for 
tinnitus and right ear hearing loss may likely have arisen at 
the point of the veteran's discharge from service, the VA is 
required to choose the later date, in this case, the date the 
veteran's claim was received, as the effective date of the 
grant of service connection.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  Because the veteran did not correspond with 
or contact the VA during the years after receiving notice of 
the denials of his earlier claims pertaining to ear injuries, 
there is nothing in the record which could be construed as an 
earlier informal claim for the benefits sought.

The preponderance of the evidence is thus against an 
effective date earlier than December 7, 1998, for the grant 
of service connection for tinnitus and the veteran's appeal 
must be denied.


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.

An effective date earlier than December 7, 1998, for the 
award of service connection for tinnitus is denied.


REMAND

As noted above, the veteran provided sworn hearing testimony 
before the undersigned Veterans Law Judge during a hearing in 
March 2004.  At that time, he testified that he had been 
confused during the September 2002 audiological examination 
and may have "guessed" about the sounds he was hearing 
during testing.  He also testified that he believed his 
hearing acuity had worsened since the September 2002 
examination.  Therefore, to obtain accurate contemporaneous 
information regarding the veteran's current level of 
impairment due to bilateral hearing loss, another VA 
audiologic examination should be provided to asses his 
current status and to allow adjudicators to make an informed 
decision regarding his current level of impairment.  

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for bilateral hearing loss 
following the initial award of service connection for the 
disability, the Board cautions that in adjudicating the claim 
on remand, the RO is required to evaluate all the evidence of 
record reflecting the period of time between the effective 
date of the initial grant of service connection until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Review of the claims file reveals that service connection for 
bilateral hearing loss and tinnitus was granted in a May 2000 
rating decision.  Upon receiving notice of these grants, the 
veteran submitted a notice of disagreement in June 2000.  He 
specifically disagreed with the effective date assigned to 
the grants as well as with the disability ratings assigned.  
The RO issued a Statement of the Case in June 2000 which 
addressed only the two increased rating claims and the 
effective date for the grant of service connection for 
tinnitus.  That the veteran also disagreed with the effective 
date assigned for the grant of service connection for 
bilateral hearing loss was not addressed or noted.  During 
the March 2004 hearing on appeal, the veteran provided 
testimony pertaining to the effective dates assigned to the 
grants of service connection for both disabilities.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, a remand is 
required for procedural reasons.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 
(1995).  In this case, the omission of the effective date 
issue for the grant of service connection for hearing loss 
from the June 2000 Statement of the Case appears to have been 
mere oversight.  Nevertheless, before the Board may properly 
assume jurisdiction over this appeal, a Statement of the Case 
must be provided to the veteran.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A; 
38 C.F.R. § 3.159.  

2.  The veteran should be afforded a VA 
audiologic examination to identify the 
current level of impairment arising from 
the veteran's bilateral hearing loss.  
All testing procedures should be clearly 
explained to the veteran and an 
opportunity for him to ask any questions 
he may have must be provided in 
conjunction with the examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  The veteran and his representative 
should be furnished a statement of the 
case addressing the issue of entitlement 
to an earlier effective date for the 
grant of service connection for bilateral 
hearing loss.  The veteran and his 
representative should be given the 
opportunity to respond thereto and an 
explanation of the time limits for filing 
a timely substantive appeal.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



